       Case 3:17-cr-00632-FAB-CVR Document 72 Filed 07/31/20 Page 1 of 8



                     IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF PUERTO RICO


    UNITED STATES OF AMERICA,

         Plaintiff,

                     v.                           Criminal No. 17-632 (FAB)

    ARGENIS ERCIDES BRUZÓN-
    VELÁZQUEZ,

         Defendant.


                            MEMORANDUM AND ORDER 1

BESOSA, District Judge.

        Before    the     Court   is    Argenis      Ercides     Bruzón-Velázquez

(“Bruzón”)’s motion to withdraw his guilty plea. (Docket No. 68.) 2

For the reasons discussed below, the motion is DENIED.

I.      Background

        In 2017, a grand jury charged Bruzón with five crimes. (Crim.

No. 17-442, Docket No. 17 at pp. 1–4.)                Later that year, a grand

jury charged Bruzón with attempted carjacking.                   (Docket No. 1 at

p. 1).

        A   change-of-plea    hearing       was   held   on    January    16,    2020.

(Docket No. 59.)          At the start of the hearing, Bruzón’s counsel

requested      additional     time     to   discuss      new   evidence    and     the



1
 Samantha Gowing, a second-year student at the University of Michigan Law
School, assisted in the preparation of this Memorandum and Order.

2   All docket references are to Criminal No. 17-632 unless otherwise indicated.
    Case 3:17-cr-00632-FAB-CVR Document 72 Filed 07/31/20 Page 2 of 8



Criminal No. 17-632 (FAB)                                                     2

government’s plea deal with Bruzón.           The Court took a recess.       An

hour later, Bruzón’s counsel stated that Bruzón would plead guilty,

but Bruzón wished to call his mother before doing so.                 The Court

recessed    again   for    approximately      two-and-a-half    hours.      The

hearing resumed after Bruzón called his mother.

     Bruzón answered dozens of questions from the Court about,

inter alia, his background, his mental health, the charges against

him, his desire to plead guilty, and the possible punishment he

could face.    When the Court asked Bruzón what he wanted to do in

the hearing that afternoon, Bruzón stated that he wanted to sign

the plea, and when asked to clarify, Bruzón stated that he wanted

to plead guilty.          Bruzón confirmed that he was not under the

influence of any medicine, drugs, pills, or alcohol.                  He stated

that he understood the terms of the plea agreement.                   He stated

that he had discussed the charges against him and his decision to

plead guilty with his attorney.         He stated he understood that if

he pled guilty, he would not have a jury trial.

     Bruzón entered a plea of guilty to two crimes.                   The Court

accepted the plea.        A plea agreement was filed.        (Docket No. 60.)

     A     pre-sentence     investigation      report   was    disclosed     on

March 25, 2020.     (Docket No. 66.)     Approximately two months later,

however, Bruzón     moved     to   withdraw   the   guilty    plea.     (Docket

No. 68.)
    Case 3:17-cr-00632-FAB-CVR Document 72 Filed 07/31/20 Page 3 of 8



Criminal No. 17-632 (FAB)                                                      3

     The thrust of Bruzón’s motion to withdraw his guilty plea

relates to timing and stress.          He claims that up until he pled

guilty, he “had rejected all plea offers” and was “ready to proceed

to trial.”     Id. at pp. 1–2.        On the day he pled guilty, Bruzón

asserts, he arrived at the courthouse for a pretrial hearing and

“was surprised and then pressured into entering a plea of guilty.”

Id. at p. 2.    Bruzón states that he was “under pressure, coercion,

stress, [and] confusion” when he pled guilty.                Id. at p. 4.     To

substantiate this claim, Bruzón states that he “was not given

adequate time to think and make a knowingly [sic] and voluntary

decision.”     Id. at pp. 4-5.

     Bruzón     avers   that   after    pleading      guilty,    he   “repented

immediately of his decision,” refused to see his counsel at the

detention center, and asked her to withdraw from representing him

because “he was angry and felt his right to a jury trial had been

violated.”      Id. at pp. 2-3.        To explain the four-month lapse

between his guilty plea and the motion to withdraw, Bruzón states

that he was transferred to a detention center outside of Puerto

Rico, this detention center cancelled a scheduled legal call

between Bruzón and his counsel, and a lockdown due to the pandemic

further delayed     correspondence.       Id.   at     p. 3.      Thus,    Bruzón

explains,    another    call   with   counsel   was    not     scheduled   until
      Case 3:17-cr-00632-FAB-CVR Document 72 Filed 07/31/20 Page 4 of 8



Criminal No. 17-632 (FAB)                                                 4

April 28, 2020, delaying the filing of the motion to withdraw until

May 16.    Id.

II.   Discussion

      “A defendant may withdraw a plea of guilty . . . after the

court accepts the plea, but before it imposes sentence if . . .

the defendant can show a fair and just reason for requesting the

withdrawal.”     Fed. R. Crim. P. 11(d)(2)(B).

      The factors to be considered are whether the plea was
      voluntary, intelligent, knowing and in compliance with
      Rule 11; the strength of the reasons offered in support
      of the motion; whether there is a serious claim of actual
      innocence; the timing of the motion; and any prejudice
      to the government if the withdrawal is allowed.

United States v. Isom, 580 F.3d 43, 52 (1st Cir. 2009).          The first

set of factors—whether the plea was voluntary, intelligent, and

knowing—is the most important.       United States v. Santiago Miranda,

654 F.3d 130, 136 (1st Cir. 2011).

      “In considering a motion to withdraw a guilty plea, the

district court must hold an evidentiary hearing if the defendant

alleges facts which, if taken as true, would entitle him to

relief.”    Id. (internal quotation marks omitted).         “[A] defendant

is entitled to an evidentiary hearing unless the facts alleged are

contradicted by the record or are inherently incredible and to the

extent that they are merely conclusions rather than statements of

fact.”    Id. at 137 (internal quotation marks omitted).
       Case 3:17-cr-00632-FAB-CVR Document 72 Filed 07/31/20 Page 5 of 8



Criminal No. 17-632 (FAB)                                                    5

       Here, Bruzón’s motion relies primarily on time pressures and

the stress of speaking by phone with his wife and mother.                  See

Docket No. 68 at pp. 2, 4–5.        These influences, he says, rendered

him unable to make a knowing, voluntary, and intelligent decision.

Id.

       Time pressure may be relevant to whether a defendant can

withdraw a guilty plea.        For example, a defendant may not have had

sufficient time either to adequately discuss a plea with his

attorney or to understand its contents well enough to enter it

intelligently.

       Time pressures alone, however, are usually not dispositive.

For instance, where a defendant decided to plead guilty an hour

before the deadline to do so, the First Circuit Court of Appeals

held that “the strategic decision to plead guilty was not rendered

involuntary by the anxieties and time pressures confronting” the

defendant.      United States v. Marrero-Rivera, 124 F.3d 342, 350

(1st    Cir.   1997).     In   Fuentes-Moreno,   although    the   defendant

received the plea offer the night before the deadline, an array of

factors led the Court to find that the defendant entered the plea

voluntarily, intelligently, and knowingly: the defendant received

a clear explanation of the plea deal, he acknowledged that he

understood it, and he was advised of his constitutional rights and
      Case 3:17-cr-00632-FAB-CVR Document 72 Filed 07/31/20 Page 6 of 8



Criminal No. 17-632 (FAB)                                                   6

the penalties he could face.         United States v. Fuentes-Moreno, 321

F. Supp. 3d 282, 284–85 (D.P.R. 2018) (Besosa, J.).

      Other external pressures or stressors, like speaking with

family members, are typically unavailing too.             “Criminal trials

are always stressful, but the stress inherent in a criminal trial

does not provide a strong reason for withdrawing a guilty plea.”

United States v. Robinson, 427 F. App’x 163, 167 (3d Cir. 2011).

“The relevant question for plea withdrawal is not whether the

accused was sensitive to external considerations—many defendants

are—but instead whether the decision to plead was voluntary, i.e.,

a product of free will.”        United States v. Pellerito, 878 F.2d

1535, 1541 (1st Cir. 1989).

      Bruzón’s allegations, if true, are insufficient to merit

withdrawal of his guilty plea.         The Court recessed twice to ensure

Bruzón had the time to review, understand, and deliberate the plea—

once for an hour so that Bruzón could discuss the plea with his

attorney and a second time for a longer period so that Bruzón could

speak on the phone with family members.            Bruzón’s request for a

recess,   his    opportunity   to    contemplate   the   plea   during    both

recesses, and the discussions he had with his attorney and family

members weigh toward a view that the plea was knowing, voluntary,

and   intelligent   despite    any    contemporaneous    time   pressure    or

stressors.      The colloquy during the hearing bolsters that view.
    Case 3:17-cr-00632-FAB-CVR Document 72 Filed 07/31/20 Page 7 of 8



Criminal No. 17-632 (FAB)                                                   7

During the hearing, Bruzón explicitly clarified to the Court that

his intention that day was to plead guilty.         He stated that he had

fully discussed the plea deal with his attorney.                    The Court

explained Bruzón’s rights and the penalties he faced, and Bruzón

confirmed that he understood.          The Court observed Bruzón to be

competent, and his attorney stated that she had no doubts as to

Bruzón’s competence to plead.      These facts together outweigh any

concerns raised by the time pressures or stressors Bruzón allegedly

faced.   The Court therefore finds that—even assuming Bruzón’s

account of the circumstances on January 16, 2020, is true—his

guilty plea was knowing, voluntary, and intelligent.

     The next factor, concerning whether Bruzón makes a serious

claim of actual innocence, also does not weigh in his favor.

Bruzón asserts in his motion that he is innocent.            (Docket No. 68

at p. 3.)   This assertion, however, is a mere conclusion rather

than a statement of fact, and does not entitle Bruzón to a hearing.

Santiago Miranda, 654 F.3d at 137.           “Merely voicing a claim of

innocence has no weight in the plea-withdrawal calculus; to be

given weight, the claim must be credible.”                 United States v.

Fernández-Santos,   856   F.3d   10,    19   (1st   Cir.    2017)   (internal

quotation marks omitted).     Without statements of fact to support

it, the assertion of innocence does not weigh in favor of granting

the motion to withdraw.
    Case 3:17-cr-00632-FAB-CVR Document 72 Filed 07/31/20 Page 8 of 8



Criminal No. 17-632 (FAB)                                               8

     Bruzón asserts that factors outside of his control, including

a lockdown due to the pandemic, prevented him from filing the

motion to withdraw earlier than he did.       (Docket No. 68 at p. 5.)

Without other factors weighing in Bruzón’s favor, the timing of

the motion is not a strong enough factor on its own to warrant a

withdrawal of Bruzón’s plea. United States v. Powell, 236 F. App’x

194, 198 (6th Cir. 2007).    An evidentiary hearing on the timing of

the withdrawal motion is not appropriate in this case.

III. Conclusion

     Bruzón’s motion to withdraw his guilty plea, (Docket No. 68,)

is DENIED.

     IT IS SO ORDERED.

     San Juan, Puerto Rico, July 31, 2020.


                                       s/ Francisco A. Besosa
                                       FRANCISCO A. BESOSA
                                       UNITED STATES DISTRICT JUDGE
